DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 02/16/2021, with respect to the objections and rejections specified below have been fully considered and are persuasive.
Drawings
	The Examiner acknowledges that the amendments to Figs. 5, 6A-B, 9-10, and 15 and to paragraph [00073] of the specification have addressed all of the informalities pointed out in the previous office action. Therefore, the objections to the drawings have been withdrawn.
Specification
	The Examiner acknowledges that the amendments to paragraphs [00071], [00075], [00081], and [00082] of the specification have addressed all of the informalities pointed out in the previous office action. Furthermore, the Examiner notes that the revisions to the fifth to the last line of paragraph [00079] and to the final sentence of paragraph [00082] correct minor typographical errors. Therefore, the objections to the specification have been withdrawn.
112 Rejections

Allowable Subject Matter
Claims 1-17 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the subject matter of the independent claims, claims 1, 16, and 17, could not be found and were not suggested in the prior art of record in such a way as to render these claims obvious.
With respect to claims 1-15, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a first key configured to translate in a direction perpendicular to the longitudinal axis to insert into the first notch, in combination with the other elements recited in the independent claim.
	The closest relevant art, Messerly (Patent No. US 6,325,811 B1) discloses a surgical instrument (Fig. 1, 10) comprising a body (130) including a rotational drive channel (Fig. 2A, 139) and an end effector (Fig. 1, 180) including an ultrasonic blade (Fig. 3, 88) and a clamp arm (300) movably coupled with the shaft assembly (150) and distally extending therefrom. Messerly additionally discloses a shaft assembly (150) extending between the body (Fig. 1, 130) and the end effector (180) defining a longitudinal axis and configured to rotatably couple to the body (130), the shaft assembly (Fig. 2B, 150) including an acoustic waveguide (179) having a surface defining a first notch (threaded hole in proximal end) and acoustically coupled (column 11, line 44) with the ultrasonic blade (Fig. 3, 88), a rotational driver (Fig. 2A, 255) configured to be received within the rotational drive channel (139) wherein the rotational 
	However, since the notch of the acoustic waveguide is a threaded recess and the first key of the driver wrench is the threaded end of 50, the notch is configured to rotate and screw onto the first key of the driver wrench. Therefore, since the insertion of the first key into the notch is a rotational movement, Messerly fails to disclose that the first key is configured to translate in a direction perpendicular to the longitudinal axis to insert into the first notch. Furthermore, the prior art of record does not render it obvious to modify this feature.
With respect to claim 16, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a driver wrench operatively coupled between the rotational driver and the acoustic waveguide, in combination with the other elements recited in the independent claim.
	The closest relevant art, Messerly (Patent No. US 6,325,811 B1) discloses a surgical instrument (Fig. 1, 10) comprising a body (130) including a rotational drive channel (Fig. 2A, 139) and an end effector (Fig. 1, 180) including an ultrasonic blade (Fig. 3, 88) and a clamp arm (300) movably coupled with the shaft assembly (150) and distally extending therefrom. Messerly additionally discloses a shaft assembly (150) extending between the body (Fig. 1, 130) and the end effector (180) defining a longitudinal axis and configured to rotatably couple to the body (130), the shaft assembly (Fig. 2B, 150) including an acoustic waveguide (179) having a surface defining a first notch (threaded hole in proximal end) and acoustically coupled (column 11, line 44) with the ultrasonic blade (Fig. 3, 88), a rotational driver (Fig. 2A, 255) configured to be received within the rotational drive channel (139) wherein the rotational driver (255) is operable to rotate the shaft assembly (Fig. 1, 150) relative to the body (130) about the longitudinal axis (column 6, line 55), and a driver wrench (Fig. 1, 50) operatively coupled between the rotational driver (Fig. 2A, 255) and the acoustic waveguide (Fig. 1, 179) and defining a first key (threaded end of 50) wherein the first notch of the acoustic waveguide (threaded recess of 179) is configured to receive the first key of the driver wrench (threaded end of 50) thereby rotatably locking the driver wrench (50) relative to the acoustic waveguide (179) for rotating the shaft assembly relative to the body about the longitudinal axis (column 17, lines 50-57).
	However, Messerly does not disclose a second notch in the acoustic waveguide or a second key on the driver wrench. Furthermore, the prior art of record does not render it obvious to modify this feature.
With respect to claims 20-22, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a guide pin including a base layer and a first insulating layer configured to insulate the base layer, wherein the base layer has a metal material forming a core, and wherein the first insulating layer has a silicone material, in combination with the other elements recited in the independent claim.
	The closest relevant art, Young et al. (Patent No. US 8,435,258 B2) discloses a surgical instrument (Fig. 1, 100), comprising a body including a rotational drive channel (50), and end effector (81) including an ultrasonic blade (Fig. 2, 79) and a clamp arm (56) movably coupled with the shaft assembly (71) and distally extending therefrom, a shaft assembly (71) extending between the body and the end effector (81) defining a longitudinal axis and configured to rotatably couple to the body (column 6, line 60), the shaft assembly (71) including an elongated tube (76), an acoustic waveguide (80) positioned within the elongated tube (76) and including a bore (66), and a guide pin (27) positioned within the bore (66) and configured to be received within the rotational drive channel (50), wherein the guide pin (27) is configured to rotatably lock the elongated tube to the acoustic waveguide and longitudinally lock the acoustic waveguide to the body for rotating the shaft assembly relative to the body about the longitudinal axis (column 7, line 3).
	Hibner et al. (US PGPub 2017/0172615 A1) further teaches a guide pin (Fig. 22, 780) that secures a waveguide (Fig. 19, 792) within a rotational drive channel (712), and that the guide pin includes a base layer (Fig. 22, 786) surrounded by a second insulating layer of silicone (788).
	However, neither Young et al. or Hibner et al. disclose that the base layer of the guide pin has a metal material forming a core, and the prior art of record does not render it obvious to perform this modification, as the guide pin materials disclosed by Young et al. and Hibner et al. (plastic, Hibner et al. paragraph 111) are considered to be sufficient and that there would be no motivation to modify them further.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771     

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771